DETAILED ACTION
	1. Claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3. Priority over provisional application 62/666,767, filed 05/04/2018, is acknowledged.

Claim Objections
4. Claim 1 objected to because of the following informalities: 
In claim 1, on line 5, “input” should be corrected to “inputting”
In claim 1, on line 6, “simulate” should be corrected to “simulating”
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2,3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (Han, Chuanjun  et al., “Study of the damage and failure of the shear ram of the blowout preventer in the shearing process”, Engineering Failure Analysis 58 (2015) 83–95).

Regarding claim 1, Han discloses a method to create a simulation of a shearing process for a ram blowout preventer (Han, Page 85 2nd paragraph “In this paper, a numerical simulation of the shearing of a S135 drill pipe by shear rams was conducted.” and Page 84 3rd paragraph “The ram BOP is one of the most important pieces of well control equipment and has been widely used in drilling due to its convenience, safety and high reliability. Shear BOP is a type of ram BOP”) and that the method comprises: building a 3D digital model of the ram BOP (Han, Page 86 4th paragraph “The shear ram is a monolithic ram, and its substrate and edge material are the high strength alloy steel 40CrNiMo. The length of S135 drill pipe is 2 m in the finite model, and the diameter is 127 mm.” and 5th paragraph “Tetrahedron unit C3D4 was used to mesh the model of the shear ram. Hexahedral unit C3D8R was used to mesh the model of the drill pipe, and mesh refinement was applied on the shear section pipe.”, see Figure 2 on Page 84 for a 3D model of the shear ram and Figure 3 on Page 85 for a finite element model of the drill pipe and the shear rams) including damage parameters based on generic material properties of the ram BOP (Han, Page 86 4th paragraph “The material mechanics parameters of shear ram and drill pipe are shown in Table 1.When σb=1050 MPa, the plastic strain of 40CrNiMo is 0.15. The shear damage model is used to describe the damage parameter of the S135 drill pipe; the fracture strain is θ= 0.2, and the equivalent failure strain is η=1.”, see Table 1 on Page 85 for the material mechanical parameters) and inputting the 3D digital model of the ram BOP into a damage model (Han, Page 85 2nd paragraph “The effects of cutting edge inclination angle, chamfering, V-shape angle, drill pipe diameter and wall thickness on the mechanical properties of the shear ram and drill pipe were discussed.” and Page 87 1st paragraph “For shear BOP, shear rams are installed on the U-shape slot. There is one hydraulic push rod after each shear ram. When shut in occurs, hydraulic system drives the push rods, and then the push rods drive the two rams to close. When the rams are closed, the drill pipe will be gradually cut off. Constraints are applied on the Y direction of the upper face of drill pipe. The two rams can only be moved in the Z direction. Gravity load was applied on the lower surface of the drill pipe. The velocity of shear rams is 20 mm/s.”) and simulating the shearing process using the 3D digital model of the ram BOP and the damage model (Han, Page 88 1st paragraph “Stress distribution of drill pipe in the shearing process is shown in Fig. 4. Initially, the drill pipe is squeezed by the ram, and then elastic deformation occurs. However, the stress and deformation is small, and a square high stress area is formed on the contact zone. With increasing ram displacement, the cross section of drill pipe becomes oval shape gradually due to squeezing. When the stress exceeds the critical yield stress, plastic strain occurs along with the hardening phenomenon. In addition, a Y-shape high stress area appears on the drill pipe in the XY plane. However, in the YZ plane, an S-shape high stress area appears, and the angle between the centerline of high stress area and drill pipe axis is 45°. With further the increase in the displacement of shear ram, the deformation of the drill pipe reaches the fracture criterion, and then the drill pipe becomes torn along the blade surface and falls off.” see Figures 4 and 5 on Page 86 for visual results of the stress distribution and fracture morphology on the drill pipe model and Figure 6 on Page 87 for visual results of the stress on the upper shear ram).

Regarding claim 2, Han discloses the method of claim 1.
Han discloses that the generic material properties comprise at least one of chemical composition, elastic modulus, Poisson's ratio, yielding strength, tensile strength, elongation, reduction in area (Han, Page 85 Table 1 “Yield strength” and “Tensile strength” and “Elasticity modulus” and “Poisson’s ratio”).

Regarding claim 3, Han discloses the method of claim 1.
Han discloses that the damage parameters are inputted into the damage model (Han, Page 86 4th paragraph “The material mechanics parameters of shear ram and drill pipe are shown in Table 1.When σb=1050 MPa, the plastic strain of 40CrNiMo is 0.15. The shear damage model is used to describe the damage parameter of the S135 drill pipe; the fracture strain is θ= 0.2, and the equivalent failure strain is η=1.”).

Regarding claim 8, Han discloses a method to build a prediction model to give prediction on shear pressure for a ram blowout preventer for a predefined range of operational parameters (Han, Page 83 Abstract “Both a numerical simulation and an The effects of the inclination angle of the cutting edges, chamfering, the V-shape angle of shear ram, and the diameter and length of the drill pipes were discussed. The study shows that the simulation results of the shearing process are quite consistent with the experimental results.”) [Examiner note: the disclosure that the simulation results are consistent with those of experimentation demonstrates that the simulation may accurately predict the shearing process] and that the method comprises running a batch of shearing simulations to cover a plurality of different combinations in the predefined range of operational parameters and calculating the shear pressure for each combination(Han, Page 89 1st paragraph “In this paper, the drill pipe lengths are 9 m, 1000 m, 2000 m, 3000 m, 4000 m, 4800 m and 6000 m, the diameter is 127 mm, and the mass/length is 38.18 kg/m. Peak stresses of rams under different drill pipe lengths are shown in Fig. 8.” and 2nd paragraph “There are six different diameters of the drill pipe in Tarim oilfield: φ168.3 × 9.16 mm, φ 139.7 × 10.54 mm, φ 127 × 12.7 mm, φ 114 × 9.16 mm, φ 168.3 × 8.56mm and φ 89 × 11.4 mm. When the rams shear the shorter drill pipe, the high stress of the rams is concentrated in the middle of blade” and Page 90 1st paragraph “The use of a larger blade angle can help to improve the shearing efficiency, but the increase in the angle may reduce the strength of the blade. The peak stresses of the rams as the blade angle varies in the range of 0° ~ 6° are shown in Fig. 10. With the increase in the blade angle, the stresses of the rams decrease first and then increase” and 2nd paragraph “The peak stresses of the rams as the V-shape angle varies in the range of 155° ~ 180° are shown in Fig. 11.With the increase of the V-shape angle, the peak stresses of rams decrease first and then increase” and Page 91 1st paragraph “The peak stresses of the rams as the edge generating a response curve model using the calculated shear pressures for the plurality of different combinations (Figure 8 on Page 88 and Figures 10 and 11 on Page 89 of Han are response curves determined from simulation results that may be used to predict the shear pressure for ranges of parameter values. The evidence of their being curves may be seen by the fact that the curves do not perfectly align with the plotted values determined via simulation).

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





8. Claims 4,5,6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han (Chuanjun Han et al., “Study of the damage and failure of the shear ram of the blowout preventer in the shearing process”, Engineering Failure Analysis 58 (2015) 83–95) in view of Khandoker (US Publication No. US 2008/0027693 A1).

Regarding claim 4, Han discloses the method of claim 1.
Han does not explicitlydisclose that steps (a) to (c) are automated.
Khandoker discloses automating building a 3D digital model of the ram BOP (Khandoker, [0078] “Specifically, embodiments and methods disclosed herein may advantageously provide techniques for generating and analyzing seal models within FEA” and [0110] “In another example, industry requirements, such as API 16A/ISO 13533:2001, may be used as specified criteria to compare and certify a seal model. In particular, API 16A, Section 5.7.2 references a “closure test” for ram-type blow out preventers,” and [0111] “If the seal model generated in step 1220 and analyzed in step 1240 may be improved further (e.g., if the model does not meet the specified criteria), the method may loop back to step 1210 to automatically inputting the 3D digital model into a damage model (Khandoker, [0100] “Continuing now with step 1230, displacement conditions are simulated upon a seal for a blowout preventer in FEA using the generated seal model. Preferably, the simulated displacement conditions are loads and strains the seal may expect to experience in service. For example, a model of a packing unit of an annular blowout preventer may require a simulated displacement condition correlating to compressing into a closed position to seal about a section of drillpipe.”) [Examiner note: the broadest reasonable interpretation of a damage model includes the one disclosed here that is based on generic material properties and physics of materials in response to stress and strain forces conducted using finite element methods] and automatically simulating the shearing process using the 3D digital model of the ram BOP (Khandoker, [0104] “Similarly still, referring to FIG. 21A, a strain plot of the packing unit model shows the shear log strain occurring in the seal model with a simulated displacement condition of closing the packing unit about drillpipe 151.” and [0106] “Referring now to FIG.22, a graph displaying strain (y-axis) versus number of iterations (X-axis) within FEA in is shown. The simulated Strain on the y-axis is a magnitude of the principal strain in a specific direction simulated across a finite element of the seal model for a given displacement condition. Further, the number of iterations on the X-axis refers to the amount of simulations of PEA used when modeling the seal.”) [Examiner note: although the term “automatic” is not 
Han and Khandoker are analogous art because they are from the same field of endeavor of modelling and simulating ram blow-out preventers.
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have to have modified Han to incorporate the teachings of Khandokerby automating the generation of the 3D model of the ram blowout preventer and the simulation of the shearing process as taught by Khandoker. The motivation for doing so would have been to repeat the method a number of times while modifying the design of the ram blowout preventer in order to optimize the design (Khandoker, [0111] “If the seal model generated in step 1220 and analyzed in step 1240 may be improved further (e.g., if the model does not meet the specified criteria), the method may loop back to step 1210 to determine material properties for another material of the seal, or the method may loop back to step 1220 to have the seal model regenerated or modified as necessary. This loop of generating the seal model 1220 and analyzing the seal model 1240 may be repeated several times until an “optimized seal model is reached.”).

Regarding claim 5, Han in view of Khandoker disclose the method of claim 4.
Han does not explicitlydisclose that the 3D digital model of the ram BOP automatically updates upon design update of the Ram BOP.
Khandoker discloses that the 3D digital model of the ram BOP automatically updates upon design update of the Ram BOP (Khandoker, [0078] “Specifically, embodiments and methods disclosed herein may advantageously provide techniques for generating and analyzing seal models within FEA” and [0110] “In another example, industry requirements, such as API 16A/ISO 13533:2001, may be used as specified criteria to compare and certify a seal model. In particular, API 16A, Section 5.7.2 references a “closure test” for ram-type blow out preventers,” and [0111] “If the seal model generated in step 1220 and analyzed in step 1240 may be improved further (e.g., if the model does not meet the specified criteria), the method may loop back to step 1210 to determine material properties for another material of the seal, or the method may loop back to step 1220 to have the seal model regenerated or modified as necessary. This loop of generating the seal model 1220 and analyzing the seal model 1240 may be repeated several times until an “optimized seal model is reached.” see Figure 16 for a visualization of the 3D model) 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have to have modified Han to incorporate the teachings of Khandoker by automatically updating the 3D model of the ram blowout preventer when changes to the design are made as taught by Khandoker. The motivation for doing so would have been to ensure that the visualization of the model always matches the design.

Regarding claim 6, Han in view of Khandoker disclose the method of claim 4.
Han does not explicitly disclose that the dimensions of the 3D digital model of the ram BOP are varied or that the simulation of the shearing process is iterated to optimize the ram BOP design.
Khandoker discloses that the dimensions of the 3D digital model of the ram BOP are varied (Khandoker, [0110] “In another example, industry requirements, such as API 16A/ISO 13533:2001, may be used as specified criteria to compare and certify a seal model. In particular, API 16A, Section 5.7.2 references a “closure test” for ram-type blow out preventers,” and [0086] “In step 1220, a model (i.e., a mesh) for the seal is generated. When generating the model of the seal, design features of the seal are chosen and applied to the model. For example, for a packing unit for an annular blowout preventer, the number of inserts used, the width of the rigid material inserts, and the specific material used for the rigid material inserts may be chosen when generating the seal model.”) and [0098] “Preferably, when generating the seal models in step 1220, especially when smoothing the seal design 1222 of the seal model, the volume of the elastomeric body and the rigid material inserts of the seal model remains substantially constant.”) [Examiner note: the specific constraint that the volume remains constant demonstrates that the individual dimensions of the seal (e.g. ram BOP) change, and furthermore the usage of the term “substantially” demonstrates that the volume does in fact vary] and that the simulation of the shearing process is iterated (Khandoker, [0104] “Similarly still, referring to FIG. 21A, a strain plot of the packing unit model shows the shear log strain occurring in the seal model with a simulated displacement condition of closing the packing unit about drillpipe 151.” and [0106] “Referring now to FIG.22, a graph displaying strain (y-axis) versus number of iterations (X-axis) within FEA in is shown. The simulated Strain on the y-axis is  to optimize the ram BOP design (Khandoker, [0111] “If the seal model generated in step 1220 and analyzed in step 1240 may be improved further (e.g., if the model does not meet the specified criteria), the method may loop back to step 1210 to determine material properties for another material of the seal, or the method may loop back to step 1220 to have the seal model regenerated or modified as necessary. This loop of generating the seal model 1220 and analyzing the seal model 1240 may be repeated several times until an “optimized” seal model is reached.”).
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have to have modified Han to incorporate the teachings of Khandoker by iteratively modifying the ram blowout preventer design and then simulating the effect of shearing upon it as taught by Khandoker. The motivation for doing so would have been to determine incremental improvements to the design until an optimized design was arrived upon (Khandoker, [0111] “ This loop of generating the seal model 1220 and analyzing the seal model 1240 may be repeated several times until an “optimized” seal model is reached.”).

Regarding claim 7, Han in view of Khandoker disclose the method of claim 4. 
Han does not explicitly disclose that the effect of design tolerance of the 3D digital model on the shear pressure of the ram BOP is predicted by automatically simulating the shearing process for different ram dimensions where the dimension's variance is due to tolerance.
Khandoker discloses that the effect of design tolerance of the 3D digital model on the shear pressure of the ram BOP is predicted (Khandoker, [0079] “These techniques may allow the analysis of a smoothed model (i.e., a FEA model constructed from a Smoothed design) to correlate with experimentally observed conditions and to converge to a definitive result when analysis of a non-Smoothed model may not. As such, a model constructed from a smoothed design may be analyzed within FEA to determine an overall, or “bulk’, strain condition. By analyzing this bulk (i.e., non-localized) strain, the performance, and/or possibly failure, of a seal under various displacement conditions may be predicted with more accuracy. Following the analysis of the smoothed model for the bulk strain condition, knowledge obtained therefrom may be incorporated into a (non-Smoothed) seal design that is to be manufactured.”) by automatically simulating the shearing process for different ram dimensions where the dimension's variance is due to tolerance (Khandoker, [0106] “Further, the number of iterations on the X-axis refers to the amount of simulations of PEA used when modeling the seal. However, in contrast to the FEA iterations of FIG. 11 whereby the model is iteratively made more localized (i.e., complex), each iteration of FIG. 22 may incrementally smooth the analyzed model (while maintain ing consistent volume) to make such analysis less complex in nature. As such, as the analysis progresses from a more localized strain analysis (i.e., the left side of the X-axis) to a bulk strain analysis (i.e., the right portion of the X-axis), the solution converges and is contained within a tolerance band of about +1%.” and [0093] “In smoothing the design, internal corners 1717 may be modified to reduce or eliminate their radii (as shown) in an attempt to , external corners 1719 may be modified to add or increase their radii (also shown) in an attempt to simplify a subsequently constructed model. A seal model constructed in this manner may be analyzed for bulk strains such that the FEA may produce more accurate and definitive results than would be possible using the former, more “localized' approach.”) [Examiner note: the same argument made regarding the volume of the seal/ram blowout preventer with regards to claim 6 applies here as well].
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to have modified Han to incorporate the teachings of Khandoker by simulating the shearing process for different ram dimensions and observing whether their results are within a given tolerance as taught by Khandoker. The motivation for doing so would have been to ensure that ram design converges on a solution by always staying within a target tolerance (Khandoker, [0106] “Specifically, the FEA solution may be seen to converge in FIG. 11 because when the simulated strain solution reaches a solution within the tolerance band, the solution continues to stay within the tolerance band even as more iterations are continued. Desirably, the simulated strain of the seal model may converge within a tolerance of at least about 0.5% of the theoretical strain.”).

Conclusion

	9. Claims 1,2,3, and 8 are rejected under 35 U.S.C. 102 as being anticipated by Han. Claims 4,5,6, and 7 are rejected under 35 U.S.C. 103 as being obvious over Han in view of Khandoker.

10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choe (US Patent No. US 7027968 B2) discloses a method of simulating automatically a subsea drilling system including a blowout preventer.
Tekin (Tekin A et al. “Estimation of shear force for blind shear ram blowout preventers.” Research on Engineering Structures & Materials, 2015; 1: 39-51) discloses a method of simulating a ram blowout preventer through finite element methods and estimating the sheer force.
Liu (Liu, Z.G. et al., “Force prediction in blow-out preventer shearing of drill pipes”, Engineering Failure Analysis 74 (2017) 159–171) discloses predicting cutting force in a shearing process by a ram blowout preventer by determining damage parameters based on material properties.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL C VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL C. VOSS/Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127